Case o-lo-//a/f/f-reg UVOCoy Filedldfefily Entered t2/2//ly Lololiod

B 2100A (Form 2100A) (12/15)

Eastern

In re Gabriel A. San Roman and Michele D. San Roman

 

UNITED STATES BANKRUPTCY COURT

District Of New York

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

MTGLQ Investors, LP
Name of Transferee

 

Name and Address where notices to transferee
should be sent:

Rushmore Loan Management Services, LLC
PO Box 55004

Irvine, CA 92619-2708

Phone: (888) 699-5600

Last Four Digits of Acct #: 7625

 

Name and Address where transferee payments
should be sent (if different from above):
Rushmore Loan Management Services, LLC
PO Box 52708

Irvine, CA 92619-2708
Phone: (888) 699-5600

Last Four Digits of Acct #:_7625

Wells Fargo Bank, N.A.

 

Name of Transferor

Court Claim # (if known): 10
Amount of Claim: $2,411,435.57
Date Claim Filed: 01/24/2019

Phone: (800) 274-7025
Last Four Digits of Acct. #: 1383

 

I declare under penalty of perjury that the information provided in this notice is true and correct to the

best of my knowledge arid belief.

Transferee/Transferee’s Attorney

(/ |
By: ri FON A_A_ CL AL L t 7 Date: 2 fe 7L2 (71 #)

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

Case No, 18-77977-reg
